ON REHEARING.
Per Curiam.
Soon after the case was decided, a rehearing was ordered. A decision of the case has been delayed because the attorneys for the respective parties expected the case would be settled out of court. The motion for a rehearing is based upon the claim that the court in chancery never had authority to appoint Mr. Look trustee, for thé reason, which was not made to appear when the case was here before, that the six children, to whom the estate belonged, subject to its use by the mother of the children, were not made parties in the chancery proceeding, and no notice to them was ever given of the *468application to have Mr. Look appointed as trustee. A majority of the court, when the case was here before, were of the opinion that the court in chancery, by its appointment of Mr. Look as trustee, had jurisdiction over him, and that he should account to the chancery court as trustee, and not to the probate court as administrator. Upon the showing now made, we are all agreed that the probate court had jurisdiction of the estate of Mr. Schehr, and of Mr. Look as administrator, and has never been devested of its jurisdiction, and that Mr. Look should be required to settle his account as administrator in the probate court.
Mr. Look appeared in the probate court only for the purpose of questioning its jurisdiction. In arriving at the balance due from Mr. Look to the estate, it does not appear that he was credited with his disbursements and charges. There is a difference of $3,000 between the amount found due in the chancery court from Mr. Look as trustee and the amount found due in the probate court. Counsel say in their brief that they are willing to have all proper disbursements allowed to Mr. Look. The probate court is directed to credit Mr. Look with all proper dis bursements and charges.
The order of the circuit court is affirmed.